Per Curiam.

Respondent was admitted to practice June 21, 1938 in the Third Judicial Department.
The charges are: (1) conversion of $1,647.90 in escrow funds belonging to a client; (2) failure to record the deed and satisfy liens in the real property transaction involved in Charge 1; (3) conversion of $316.20 in trust funds, respondent being the trustee; (4) misfeasance as trustee for failure to distribute trust income to the income beneficiary; (5) conversion of $2,300 from two estates; and (6) conversion of $3,399.70 in proceeds from the sale of real property.
The above charges were fully sustained by the evidence and, accordingly, the Referee’s report must be confirmed. The respondent should be disbarred.
Gibson, P. J., Reynolds, Staley, Jr., Cooke and Greenblott, JJ., concur.
Respondent disbarred.